Exhibit 10.5

BCLS ACQUISITION CORP.

200 Clarendon Street

Boston, Massachusetts 02116

October 26, 2020

BCLS Acquisition Holdings, LP

c/o Bain Capital, LP

200 Clarendon Street

Boston, Massachusetts 02116

Ladies and Gentlemen:

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
BCLS Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), BCLS Acquisition Holdings, LP (the “Sponsor”) shall take steps directly
or indirectly to make available to the Company certain office space, secretarial
and administrative services as may be required by the Company from time to time,
situated at 200 Clarendon Street, Boston, Massachusetts 02116 (or any successor
location). In exchange therefore, the Company shall pay the Sponsor a sum of
$10,000 per month commencing on the Effective Date and continuing monthly
thereafter until the Termination Date. The Sponsor hereby agrees that it does
not have any right, title, interest or claim of any kind (a “Claim”) in or to
any monies that may be set aside in a trust account (the “Trust Account”) that
may be established in connection with and upon the consummation of the IPO and
hereby irrevocably waives any Claim it presently has or may have in the future
as a result of, or arising out of, any negotiations, contracts or agreements
with the Company and will not seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the consent of the other party. Any
purported assignment in violation of this paragraph shall be void and
ineffectual and shall not operate to transfer or assign any interest or title to
the purported assignee.



--------------------------------------------------------------------------------

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Very truly yours, BCLS ACQUISITION CORP. By:   /s/ Jeffrey Schwartz

Name: Jeffrey Schwartz

Title: Chief Executive Officer

Acknowledged and Agreed:

BCLS ACQUISITION HOLDINGS, LP

Acting by its General Partner

BCLS Acquisition Holdings (GP), LLC

By: /s/ Jeffrey Schwartz                     

Name: Jeffrey Schwartz

Title: Manager